DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 6 – 11, and 14 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea that falls under a certain method of organizing human activity, namely following rules or instructions, or alternatively a mental process of observation and calculation without significantly more. 
The claim(s) recite(s):
A computer implemented method for monitoring and reporting mobile phone use while at work, comprising: 
receiving a first touch input to a first display object in a graphical user interface of an app displayed on a mobile electronic device indicative of a clock-in time of a work period; 
initiating a work time counter in response to said first touch input to track a period of time; 
recording one or more break periods upon receiving on a second display object in the graphical user interface on the mobile electronic device a second touch input indicative of a break start time and a third time input indicative of a break end time, said second touch input initiating a break time counter and said third touch input stopping said break time counter; 

identifying one or more user interaction events during which the user interacts with the mobile electronic device so that the app changes to a background state and recording a user interaction time period for each of the one or more user interaction events; 
receiving a fourth touch input to the first display object in the graphical user interface indicative of a clock-out time for the work period; and 
calculating an efficiency score for the user over a transpired time period by subtracting from the transpired time period the one or more break periods measured from the break start time to the break end time, and subtracting from the transpired time period the one or more user interaction time periods.
The bold limitations constitute a method of tracking user work time by monitoring and collecting data. These limitations may be performed in the human mind but for the generic recitation of an electronic device. Identifying user interaction events may be performed by a human manager monitoring a user, while the efficiency calculation is a straightforward mathematical relationship.
This judicial exception is not integrated into a practical application because the additional elements directed to receiving clock-in, clock-out, etc., are merely data collection steps essentially required to perform the abstract idea, while the recited computer, processors, memory device, network interface devices, web server, and mobile device are merely used as tools to perform the abstract idea. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into an abstract idea, the additional elements directed to receiving clock-in, clock-out, etc., are merely data collection steps essentially required to perform the abstract idea MPEP 2106.05(g), while the computer and mobile device are merely used as tools to perform the abstract idea MPEP 2106.05(h).

Dependent claims 4, 5, 12, 13, 20, and 21 do include additional elements sufficient to integrate the abstract idea into a practical application. The monitoring of interactions in combination with the automated adjustment of a screen timeout constitutes an improvement to the functioning of a computer MPEP 2106.05(a) and applies the judicial exception in a meaningful way beyond generally linking the judicial exception to a particular technological environment MPEP 2106.05(e). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 11, and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over On-Time NPL (Browser Punch Mode, Nov 28, 2014) in view of DeskTime NPL (FAQ, Jun 28, 2016).

Regarding claim 1, On-Time teaches (Browser Punch Mode):
A computer implemented method for monitoring and reporting mobile phone use while at work, comprising: 
receiving a first touch input to a first display object in a graphical user interface of an app displayed on a mobile electronic device indicative of a clock-in time of a work period (IN); 
initiating a work time counter in response to said first touch input to track a period of time; 
recording one or more break periods (GO TO BREAK) upon receiving on a second display object in the graphical user interface on the mobile electronic device a second touch input indicative of a break start time and a third time input indicative of a break end time, said second touch input initiating a break time counter and said third touch input stopping said break time counter (RETURN BREAK); 

receiving a fourth touch input to the first display object in the graphical user interface indicative of a clock-out time for the work period (OUT); 

On-Time teaches various reporting methods, but fails to expressly disclose:
identifying one or more user interaction events during which the user interacts with the mobile electronic device so that the app changes to a background state and recording a user interaction time period for each of the one or more user interaction events; and 
calculating an efficiency score for the user over a transpired time period by subtracting from the transpired time period the one or more break periods measured from the break start time to the break end time, and subtracting from the transpired time period the one or more user interaction time periods.
However, DeskTime teaches automatically tracking user app focus with the ability to assign apps to productive, neutral, and unproductive categories, along with various reports including productivity (efficiency). DeskTime also teaches the ability to manually enter time information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manual time entry process of On-Time to include the automated application focus teachings of DeskTime to further improve employee productivity tracking.
Regarding claim 2, DeskTime teaches:
The method of claim 1, wherein identifying the one or more user interaction events includes counting with a counter a total number of separate user interaction events with the mobile electronic device over the transpired period of time to generate an interaction score over the transpired period of time (each application switch is captured and an Effectiveness Score is calculated).
Regarding claim 3, Desktime teaches:
(In-depth Insights).
Regarding claim 6, On-Time teaches:
The method of claim 1, further comprising receiving a user login identification prior to initiating the work time counter in response to said first touch input (login to select department/task, etc.).
Regarding claim 7, On-Time teaches:
The method of claim 6, wherein receiving the user login identification comprises receiving one or more of a user mobile phone number and a passcode (mobile device).
Regarding claim 8, On-Time teaches:
The method of claim 1, further comprising receiving a user location identification prior to initiating the work time counter in response to said first touch input (Job/Phase/Task may readily be associated with a location).

Regarding claims 9 – 11, and 14 – 19, these claims are rejected under similar rationale as for the corresponding method claims above.

Allowable Subject Matter
Claims 4, 5, 12, 13, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly render obvious wherein identifying the one or more user interaction time periods comprises setting a screen timeout period for the graphical user interface of the mobile electronic device; 

identifying with a timestamp when the app transitions to the background state; 
recording an elapsed time period from a timestamp for the last user interaction with the mobile electronic device and the timestamp for the transition to the background state; 
recording as a user interaction period the recorded elapsed time period if the elapsed time period is less than the screen timeout period; 
increasing the screen timeout period by a first amount if said elapsed time period is greater than a previously recorded screen timeout period; and 
resetting the screen timeout period to the elapsed time if said elapsed time period is recorded for a plurality of consecutive monitored interactions, in combination with the other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624